DETAILED ACTION

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, “the tobacco rod side” (Ln 5) lacks antecedent basis. Moreover, the antecedent of “tobacco rod side” (claim 2, Ln 14; claim 5, Lns 2-3) is not clearly defined.
Claim 2, “the mouthpiece side” (Ln 6) lacks antecedent basis. Moreover, the antecedent of “mouthpiece side” (claim 2, Ln 16; claim 4, Ln 2) is not clearly defined.

Claim Rejections - 35 USC § 103
Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi (JPH 08322538 – submitted in the Information Disclosure Statement filed 2-15-2019 with English machine translation) in view of Montoya (US 4,942,888).
Claim 2, Atsushi teaches a tobacco product 2 (English machine translation; pg 5 ¶s 17-18; Figs 102, 7-10) comprising a tobacco rod including shredded tobacco T (pg 5 ¶ 17; Figs 7, 10). The tobacco product 2 comprising a filter 6 provided with a through hole 12 at a center of a cross section along an axial direction (pg 5 ¶ 119; Figs 7-10). The filter 6 comprising a slit (or a cut) 42 on a circumference of the filter 6 along a circumferential direction of the tobacco product 2 (pg 13 ¶ 44; Fig 13), wherein the filter 6 is of acetate fiber [“formed by” (at several locations in the claims(s)) refers to a method step and does not provide a structural feature to the claimed tobacco product] (pg 1 ¶s 2, 20) [“a cross-sectional area of the through hole is changed by twisting both sides in the axial direction of the filter in relatively opposite directions along the circumferential direction with the slit as a boundary” – this claim limitation refers to a method of manipulating the claimed tobacco product and does not provide a structural feature to the claimed tobacco product] – the filter 6 also comprising a first portion on a tobacco rod side (with respect to the slit 42) and a second portion on a mouthpiece side (with respect to the slit 42). See Figure 10 of Atsushi below (annotations added):

    PNG
    media_image1.png
    248
    787
    media_image1.png
    Greyscale

The tobacco product 2 comprising a tip paper 26 (pg 5 ¶s 17-19; pg 15 ¶ 63) that wraps at least part of the tobacco product 2 and a part of the filter 6 (Fig 7). The slit 42, which is also in the tip paper 26, is along a circumferential direction (of the tobacco product 2) is in the tobacco product 2 (pg 13 ¶ 44; Fig 13) ; and, there are a plurality of these slits 42 thus meeting the limitation of claim 2 of “the tip paper has a cut or a slit along the circumferential direction of the tobacco product” (i.e. there is another slit 42 in the tip paper 26 relative to the previously mentioned slit 42 [“so that both sides in the axial direction of the filter is able to be twisted in relatively opposite directions along the circumferential direction with the slit in the filter as a boundary – this claim limitation refers to a method of manipulating the claimed tobacco product and does not provide a structural feature to the claimed tobacco product]. 
Claim 2, a third portion of the tip paper 26 on a tobacco rod side (with respect to the slit 42 in the tip paper 26) is touching the first portion. See Figure 10 of Atsushi below (annotations added):


    PNG
    media_image2.png
    331
    658
    media_image2.png
    Greyscale

Claim 2, a fourth portion of the tip paper 26 on a mouthpiece side (with respect to the slit 42 in the tip paper 26) is touching to a portion of the filter 6 on the mouthpiece side (with respect to the slit 42 in the filter 6). See Figure 10 of Atsushi below (annotations added):

    PNG
    media_image3.png
    333
    652
    media_image3.png
    Greyscale

Claim 2, Atsushi does not teach that the touching of a portion of the tip paper 26 on a tobacco rod side (with respect to the slit 42 in the tip paper 26) to and a portion of the filter 6 on the tobacco rod side (with respect to the slit 42 in the filter 6) are “adhered”. Atsushi does not teach that the touching of a portion of the tip paper 26 on a mouthpiece side (with respect to the slit 42 in the tip paper 26) to a portion of the filter 6 on the mouthpiece side (with respect to the slit 42 in the filter 6) are “adhered”.
Montoya teaches a cigarette (10) having a filter (30=70/55) and a tobacco rod (15=20/25) (col 3 ¶1; col 6 Lns 13-37). See Figure 1 in Montoya where 70 is a filter material, 55 is a wrap, 20 is smokable material, and 25 is a wrap. The filter 30 and the tobacco rod 15 are attached together using a tipping paper (40). Adhesive is used for attachment where the adhesive is between the tipping paper 40 and the filter 30 (col 6 Lns 13-37) (i.e. adhering).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Atsushi that the touching [of a third portion of the tip paper 26 on a tobacco rod side (with respect to the slit 42 in the tip paper 26) to and a first portion of the filter 6 on the tobacco rod side (with respect to the slit 42 in the filter 6); of a fourth portion of the tip paper 26 on a mouthpiece side (with respect to the slit 42 in the tip paper 26) to a second portion of the filter 6 on the mouthpiece side (with respect to the slit 42 in the filter 6)] is adhering in that Montoya teaches in the same art that this is a well-known and conventional type of touching (i.e. adhering) between a tip paper and a filter.
Claim 4, the slit 42 on a circumference of the filter 6 along a circumferential direction is in the tip paper 26 (pg 13 ¶ 44; Fig 13); and, there are a plurality of these slits 42. Thus, there is a second slit in the tip paper 26 which are located on a mouthpiece side with respect to the slit 42 on a circumference of the filter 6 along a circumferential direction. Note that the slits 42 are completely through the tip paper 26 and thus meet the claim limitation of a perforation. 

Claim 5, a seasoning source containing a taste component/flavor component is held on a tobacco side with respect to the slit 42 in the filter 6 as demonstrated when viewing Figures 7 and 10 and on page 12, paragraph 4.


Response Section
With respect to the remarks filed 1-27-22, applicant indicated that Atsushi does not teach a filter provided with a claimed through hole. In response, Atsushi teaches a filter referred to as filter 6 (¶ 19) which includes filter material 8, space 12, and sleeve 10 (¶ 19). Space 12 is considered a through hole in that it is an empty space through which air passes – see paragraph 21 which indicates air moving from left to right in Figure 3 with S representing a cigarette. If additive 32 is used as part of the filter 6, it is uniformly attached to an inner peripheral surface of sleeve 10 forming space 12. Additive 32 is not filling the space 12 (¶ 41); so, space 12 is still considered a through hole when additive 32 is added to the cigarette.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745